UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 24, 2010 TN-K ENERGY GROUP INC. (Exact name of registrant as specified in its charter) Delaware 0-27828 13-3779546 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 649 Sparta Highway, Suite 102, Crossville, TN (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (931) 707-9601 not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure. On March 24, 2010 TN-K Energy Group Inc. issued a press release announcing the status of drilling operations on the first location in the 10 well checkerboard lease acquisition on the JR Clark lease in the Exie Quadrangle in Green County, Kentucky.A copy of the press release is filed as Exhibit 99.1 to this report. Pursuant to General Instruction B.2 of Form 8-K, the information in this Item 7.01 of Form 8-K, including Exhibit 99.1, shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise be subject to the liabilities of that section, nor is it incorporated by reference into any filing of TN-K Energy Group Inc. under the Securities Act of 1933 or the Securities Exchange Act of 1934, whether made before or after the date hereof, regardless of any general incorporation language in such filing. Item 9.01Financial Statements and Exhibits. (d)Exhibits 99.1Press release dated March 24, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TN-K ENERGY GROUP INC. Date:March 24, 2010 By:/s/ Ken Page Ken Page, Chief Executive Officer and President
